"   . -· - - · -   --   ------   .   --- ..   -·   -   -·-~·   --· -· - --




AFFIRM; Opinion issued January 16, 2013.




                                                        · In The
                                   QCourt of appea~
                          jfiftb 1J9iruirt of ~exa~ at J)alla~
                                             No. 05-12-00414-CR

                           BARBARA LOUISE BELL, AppeUant

                                                                   v.
                             THE STATE OF TEXAS, AppeUee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. Fll-56315-U

                             MEMORANDUM OPINION
                          Before Justices Moseley, Francis, and Lang
                                  Opinion by Justice Francis

       Barbara Louise Bell waived a jury and pleaded guilty to delivery of dihydrocodeinone in

an amount less than twenty-eight grams. See HEALrn & SAFETY CODE ANN. § 481.114(a), (b)

(West 2010). The trial court assessed punishment, enhanced by a prior felony conviction, at

imprisonment for ten years. On appeal, appellant's attorney filed a brief in which she concludes

the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 513 S.W.2d
807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.

We advised appellant of his right to file a prose response, but he did not file a prose response.

       We have reviewed the record and counsel's brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court's duty in Anders cases). We agree the

appeal is frivolous and without merit. We fmd nothing in the record that might arguably support

the appeal.

       We affirm the trial court's judgment.




                                                       JUSTICE


Do Not Publish
TEx. R. APP. P. 47

120414F.U05




                                                 -2-
                                 QCourt of ~peals
                        jfiftb Jlistrid of 'l!texas at Jlallas
                                      JUDGMENT

BARBARA LOUISE BELL, Appellant                   Appeal from the 291st Judicial District
                                                 Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-00414-CR       V.                      F11-56315-U).
                                                 Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                     Justices Moseley and Lang participating.


      Based on the Court's opinion of this date, the trial court's judgment is AFFIRMED.



      Judgment entered January 16, 2013.